                                            Case 5:20-cv-05136-BLF Document 6 Filed 01/06/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB SILVERMAN,
                                  11                                                      Case No. 20-05136 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF SERVICE; DIRECTING
Northern District of California




                                                                                          DEFENDANTS TO FILE
 United States District Court




                                                v.
                                  13                                                      DISPOSITIVE MOTION OR
                                                                                          NOTICE REGARDING SUCH
                                  14                                                      MOTION; INSTRUCTIONS TO
                                         DUANE CHRISTIAN, et al.,                         CLERK
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state convict, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against jail officers and medical personnel at the Humboldt County
                                  20   Correctional Facility where he was formerly housed. Dkt. No. 1. Plaintiff’s motion for
                                  21   leave to proceed in forma pauperis will be addressed in a separate order.
                                  22

                                  23                                           DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                            Case 5:20-cv-05136-BLF Document 6 Filed 01/06/21 Page 2 of 5




                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that on July 6 and July 8, 2018, he was tazed on the forearm
                                  10   “causing ultimately acute denervation/numbing permanently since.” Dkt. No. 1 at 3.
                                  11   Plaintiff claims that Humboldt County supervisors failed “in oversight of employee
                                  12   obligation to treat Plaintiff.” Id. Plaintiff claims that staff was informed right away of the
Northern District of California
 United States District Court




                                  13   injury, and that Defendant Iver Lien refused to treat him. Id. Plaintiff claims the “Doctor
                                  14   refused immediate aid upon formal verbal notice as well,” and that “all medical requests
                                  15   were ignored.” Id. Plaintiff claims that all his grievances were denied. Id. Plaintiff
                                  16   claims that Defendants were involved in a conspiracy to “deny his 14th Amendment rights
                                  17   and/or deliberate indifference and reckless disregard to fail to treat this medically and act
                                  18   as if not important.” Id. Plaintiff claims that he has suffered permanent
                                  19   denervation/numbness in half of his left hand because he was never medically treated. Id.
                                  20   Plaintiff seeks damages. Id.
                                  21          Plaintiff’s assertion of the Fourteenth Amendment with respect to medical treatment
                                  22   indicates that he was a pretrial detainee at the time of the alleged deprivation of medical
                                  23   care. See Gordon v. County of Orange, 888 F.3d 1118, 1122 & n.4 (9th Cir. 2018) (claim
                                  24   for violation of pretrial detainee’s right to adequate medical care arises under the
                                  25   Fourteenth Amendment rather than the Eighth Amendment). Liberally construed,
                                  26   Plaintiff’s allegations are sufficient to state a cognizable claim for the deprivation of
                                  27   medical care under the Fourteenth Amendment.
                                  28                                                  2
                                           Case 5:20-cv-05136-BLF Document 6 Filed 01/06/21 Page 3 of 5




                                   1          Plaintiff names the Humboldt County Correctional Facility as a Defendant but
                                   2   makes no separate allegations against the Facility. Accordingly, this Defendant will be
                                   3   dismissed for failure to state a claim for relief.
                                   4

                                   5                                           CONCLUSION
                                   6          For the reasons state above, the Court orders as follows:
                                   7          1.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                   8   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                   9   of the complaint, Dkt. No. 1, all attachments thereto, and a copy of this order upon
                                  10   Defendants Captain Duane Christian, Lt. Dean Flint, Iver Lein (medical clinician),
                                  11   Nurse Barnheart, Lt. Jason Benge, and Dr. Ziegler at the Humboldt County
                                  12   Correctional Facility (826 4th Street, Eureka, CA 95501). The Clerk shall also mail a
Northern District of California
 United States District Court




                                  13   copy of this Order to Plaintiff.
                                  14          The Clerk shall terminate Humboldt County Correctional Facility from the docket
                                  15   as there are no allegations against this Defendant.
                                  16          2.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                  17   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                  18   summons and the complaint. Pursuant to Rule 4, if Defendants, after being notified of this
                                  19   action and asked by the Court, on behalf of Plaintiff, to waive service of the summons, fail
                                  20   to do so, they will be required to bear the cost of such service unless good cause shown for
                                  21   their failure to sign and return the waiver form. If service is waived, this action will
                                  22   proceed as if Defendants had been served on the date that the waiver is filed, except that
                                  23   pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file an answer
                                  24   before sixty (60) days from the day on which the request for waiver was sent. (This
                                  25   allows a longer time to respond than would be required if formal service of summons is
                                  26   necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  27   form that more completely describes the duties of the parties with regard to waiver of
                                  28                                                   3
                                           Case 5:20-cv-05136-BLF Document 6 Filed 01/06/21 Page 4 of 5




                                   1   service of the summons. If service is waived after the date provided in the Notice but
                                   2   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                   3   from the date on which the request for waiver was sent or twenty (20) days from the date
                                   4   the waiver form is filed, whichever is later.
                                   5          3.     No later than ninety-one (91) days from the date this order is filed,
                                   6   Defendants shall file a motion for summary judgment or other dispositive motion with
                                   7   respect to the claims in the complaint found to be cognizable above.
                                   8                 a.     Any motion for summary judgment shall be supported by adequate
                                   9   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  10   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  11   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  12   opinion that this case cannot be resolved by summary judgment, he shall so inform the
Northern District of California
 United States District Court




                                  13   Court prior to the date the summary judgment motion is due.
                                  14                 b.     In the event Defendants file a motion for summary judgment, the
                                  15   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  16   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  17   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  18          4.     Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  19   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  20   motion is filed.
                                  21          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  22   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  23   must come forward with evidence showing triable issues of material fact on every essential
                                  24   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  25   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  26   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  27   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  28                                                   4
                                            Case 5:20-cv-05136-BLF Document 6 Filed 01/06/21 Page 5 of 5




                                   1   F.3d 651, 653 (9th Cir. 1994).
                                   2            5.       Defendants shall file a reply brief no later than fourteen (14) days after
                                   3   Plaintiff’s opposition is filed.
                                   4            6.       The motion shall be deemed submitted as of the date the reply brief is due.
                                   5   No hearing will be held on the motion unless the Court so orders at a later date.
                                   6            7.       All communications by the Plaintiff with the Court must be served on
                                   7   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                   8   copy of the document to Defendants or Defendants’ counsel.
                                   9            8.       Discovery may be taken in accordance with the Federal Rules of Civil
                                  10   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  11   Rule 16-1 is required before the parties may conduct discovery.
                                  12            9.       It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
Northern District of California
 United States District Court




                                  13   court informed of any change of address and must comply with the court’s orders in a
                                  14   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  15   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  16            10.      Extensions of time must be filed no later than the deadline sought to be
                                  17   extended and must be accompanied by a showing of good cause.
                                  18            IT IS SO ORDERED.
                                  19   Dated: _January 6, 2021_________                       ________________________
                                                                                              BETH LABSON FREEMAN
                                  20
                                                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25   Order of Svc
                                       PRO-SE\BLF\CR.20\05136Silverman_svc

                                  26

                                  27

                                  28                                                      5
